Citation Nr: 0703209	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2001 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record indicates that the veteran has claimed 
a PTSD stressor of watching his "best friend, [W.S.], die 
[of natural causes] one day, while they were stationed in 
Long Binh, Vietnam."  See March 1998 VA treatment record, 
September 2000 VA examination record.  The veteran reported 
that he and Walter served in the 624th S&S Company.  There is 
no indication that RO contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC) to verify this 
stressor.  This should be done.  

If the stressor is verified, the veteran should be scheduled 
for another VA examination.  Although treatment records 
diagnose the veteran with PTSD, the diagnoses are linked to 
the veteran's "experience in Vietnam" in the "combat 
zone."  The veteran's records do not indicate that he served 
in combat, however.  Consequently, an examination is 
necessary to determine if the veteran has PTSD as a result of 
the above stressor.  

Additionally, the evidence of record indicates that the 
veteran had inpatient treatment for PTSD from October to 
December 1998.  Only an outpatient discharge summary is 
associated with the record.  If additional treatment records 
are available, they should be obtained and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA PTSD inpatient treatment 
records for period dating between October 
26, 1998, and December 4, 1998.  

2.  Contact the JSRRC to verify the death 
of W.S.  

3.  If the stressor is verified, schedule 
the veteran for a VA examination to 
determine if he has PTSD as a result of 
that stressor.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  The 
rationale for the opinion expressed must 
be provided.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


